WHITE, P. J.
This is a motion by appellant to angment the record on appeal “by incorporating in the opening brief of the appellant on file, appellant’s exhibits A through G which were offered for identification and denied on appellant’s motion for a new trial.” In his supporting affidavit appellant’s counsel further avers that “Positive request was *840made of printer to incorporate same in Appellant’s Opening Brief and through their inadvertence same was not incorporated therein.”
An examination of the clerk’s transcript reveals that pursuant to the provisions of rule 9(e) of Rules on Appeal, the clerk of the superior court has listed all of the foregoing exhibits, “not copied but designated for inclusion in appeal records,” and in further conformity with the foregoing rule, there appears in the clerk’s transcript “a brief description of each of them.”
The exhibits in question are therefore now a part of the record on appeal.
We shall therefore regard appellant’s motion as an application under rule 10(b) that this court direct the clerk of the superior court to transmit to this court all of the original exhibits designated by the parties as a part of the record.
It is so ordered.
Doran, J., and Drapeau, J., concurred.